DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The request for reconsideration filed 11/23/2021 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ohtsuka et al. (US 2010/0195348).
Regarding claim 1, Ohtsuka et al. discloses an illumination lamp (see Fig. 24, Para. 0146-0148) comprising: a frame-shaped body (mounting member 76, see Fig. 24, Para. 0150) provided with a first guide portion (base portion 741 that includes brackets 744, 745, see Figs. 24 and 31, Para. 0150 and 0164); and a function portion (lamp unit 75 that includes a functional member 71, see Fig. 24, para. 0146-017) provided with a light emitting portion (718, see Fig. 24, Para. 0148) emitting light and a first guided 

Regarding claim 2, Ohtsuka et al. further discloses wherein the frame-shaped body (mounting member 76, see Fig. 24, Para. 0150) includes a locking portion (brackets 744, 745, see Fig. 31, Para. 0150), the function portion includes a locked portion (pair of locking pawls 714, 715, see Fig. 31, Para. 0150), when the function portion is installed in the frame-shaped body, the locked portion is locked to the locking portion (see Figs. 30 and 32), the light emitting portion (718) is located in the vicinity of the locking portion and the locked portion, and the first guide portion is separated from the light emitting portion (see Fig. 32).

Regarding claim 3, Ohtsuka et al. further discloses the frame-shaped body (mounting member 76, see Fig. 24, Para. 0150) includes a contact portion (a base portion 741, see Fig. 24, Para. 0164), when the function portion (lamp unit 75 that includes a functional member 71, see Fig. 24, para. 0146-017) is installed in the frame-shaped body, the function portion comes into contact with the contact portion (see Figs. 31 and 34) and the locked portion is locked to the locking portion, so that the function portion is sandwiched by the locking portion of the frame-shaped body and the contact portion of the frame-shaped body, and the function portion is locked to the frame-shaped body, and the contact portion is separated from the locking portion and the locked portion and the light emitting portion, in a predetermined direction orthogonal to a direction which the function portion is sandwiched by the locking portion of the frame-shaped body and the contact portion of the frame-shaped body (see Figs. 31 and 34).

Regarding claim 4, Ohtsuka et al. further discloses a lens (763, see Figs. 24 and 33, Para. 0172) integrally installed in the frame-shaped body (24, see Para. 0172), wherein a function portion installation portion (711, see Fig. 33, Para. 0175) in which the function portion (functional member 71, see Fig. 24, para. 0146-0171) is installed is provided on the side of a first end (the engagement-side end, see Fig. 24, para. 0146-0171) of the frame-shaped body, a lens installation portion in which the lens is installed is provided on the side of a second end of the frame-shaped body (a frame portion 761, see Fig. 33, Para. 0172), a through-hole (opening portion 742, see Fig. 24, Para. 0164) is formed due to the absence of the contact portion (see Fig. 24), and in a state where the function portion is installed in the function portion installation portion of the frame-

Regarding claim 5, Ohtsuka et al. further discloses the locked portion (brackets 744, 745, see Fig. 31, Para. 0150) is formed of a protrusion protruding from a function portion main body provided in the function portion (see Fig. 24), the locking portion includes a first protruding portion (brackets 744, 745, see Fig. 24) protruding from a frame-shaped body main body provided in the frame-shaped body, a second protruding portion (cover holders 746, 747, see Fig. 31, para. 0164, 0169) protruding from the first protruding portion in a direction different from a direction of the first protruding portion, and a third protruding portion (747c, see Figs. 33 and 35, Para. 0170, 0175, and 0178) protruding from the second protruding portion in a direction toward a base end of the first protruding portion, and when the function portion is installed in the frame-shaped body, a tip of the third protruding portion contacts the protrusion of the locked portion.

Regarding claim 6, Ohtsuka et al. further discloses when the function portion (lamp unit 75 that includes  a functional member 71, see Fig. 24, para. 0146-017) is installed in the frame-shaped body (mounting member 76, see Fig. 24, Para. 0150), the first guided portion (a box shape having an approximately T shape as viewed in a plan view consisting of a rectangular large-width portion 712 and a rectangular narrow-width portion 713, see Fig. 24, Para. 0148) is engaged with the first guide portion (base 

Regarding claim 7, Ohtsuka et al. further discloses comprising: a connector (light source driver 711 (not shown), see para. 0148) including a connector main body and a wiring (wire harness 719, Figs. 25  and 29, see para. 0148-0149) extending from the connector main body, wherein the connector main body is installed in the function portion, and in a state where the function portion is installed in the frame-shaped body and to the connector is installed in the function portion (see Fig. 25), even if the wiring is pulled in a predetermined direction and a rotational moment is generated in the connector main body and the function portion, a change in the posture of the function portion with respect to the frame-shaped body is regulated around the predetermined axis (see Fig. 34, Para. 0149).

Regarding claim 8, Ohtsuka et al. further discloses the frame-shaped body is provided with a second guide portion (cover holders 746, 747, see Fig. 31, para. 0164, 0169), the function portion is provided with a second guided portion (725, see Fig. 31, para. 0152), and the second guided portion is engaged with the second guide portion in a state where the function portion is installed in the frame-shaped body, so that a 

Regarding claim 9, Ohtsuka et al. discloses an illumination lamp ((see Fig. 24, Para. 0146-0148)  comprising: a frame-shaped body (mounting member 76, see Fig. 24, Para. 0150) provided with a first guide portion (base portion 741, see Figs. 24 and 31, Para. 0164), a second guide portion (cover holders 746, 747, see Fig. 31, para. 0164, 0169), a locking portion (brackets 744, 745, see Fig. 31, Para. 0150), a contact portion (horizontal portion of the base portion 741, see Fig. 24, Para. 0164), and a through-hole (opening portion 742, see Fig. 24, Para. 0164) formed due to the absence of the contact portion; and a function portion (lamp unit 75 that includes a functional member 71, see Fig. 24, para. 0146-017) provided with a light emitting portion emitting light (718, see Fig. 24, Para. 0148), a first guided portion (a box shape having an approximately T shape as viewed in a plan view consisting of a rectangular large-width portion 712 and a rectangular narrow-width portion 713, see Fig. 24, Para. 0148), a second guided portion (725, see Fig. 31, para. 0152), and a locked portion (pair of locking pawls 714, 715, see Fig. 31, Para. 0150), wherein the first guided portion is engaged with the first guide portion and the second guided portion is engaged with the second guide portion (see Figs. 31-34), so that the function portion moves in a height direction with respect to the frame-shaped body and is installed in the frame-shaped body, when the function portion is installed in the frame-shaped body, the first guided portion is engaged with the first guide portion and the second guided portion is engaged with the second guide portion, so that a change in the posture of the function portion 

Regarding claims 10 and 11, Ohtsuka et al. further discloses the first guided portion is a slot (see the annotated figure below) and the first guide portion (brackets 744, 745, see Figs. 24 and 31, Para. 0150 and 0164) is slidably received in said slot to be retained by opposite walls defining said slot.

    PNG
    media_image1.png
    783
    665
    media_image1.png
    Greyscale




Claims 1-4 and 6-11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ohtsuka et al. (US 2010/0208482 hereinafter refer as “Ohtsuka et al.’482”).
Regarding claim 1, Ohtsuka et al.’482 discloses an illumination lamp (1, see Fig. 2, Para. 0030-0031) comprising: a frame-shaped body (mounting member 9, see Fig. 2, Para. 0030-0031) provided with a first guide portion (flat plate 20 specifically an engagement-side end 20a that includes engagement portions 25, see Figs. 2, 6 and 7, Para. 0035, 0036, 0043); and a function portion (4, see Fig. 2, para. 0031) provided with a light emitting portion (6, see Fig. 2, Para. 0032) emitting light and a first guided portion 

Regarding claim 2, Ohtsuka et al.’482 further discloses wherein the frame-shaped body (5, see Fig. 2, Para. 0030-0031) includes a locking portion (engagement portions 25, see Fig. 2, Para. 0045-0046), the function portion includes a locked portion (engaging projections 12, see Fig. 2, Para. 0047), when the function portion is installed in the frame-shaped body, the locked portion is locked to the locking portion (see Figs. 6 and 7), the light emitting portion (6) is located in the vicinity of the locking portion and the locked portion, and the first guide portion is separated from the light emitting portion (see Fig. 2).

Regarding claim 3, Ohtsuka et al.’482 further discloses the frame-shaped body (5, see Fig. 2, Para. 0030-0031) includes a contact portion (horizontal portion of the engagement-side end 20a, see Fig. 2, Para. 0045), when the function portion (4) is installed in the frame-shaped body, the function portion comes into contact with the contact portion (see Fig. 7) and the locked portion is locked to the locking portion, so 

Regarding claim 4, Ohtsuka et al.’482  further discloses a lens (8, see Figs. 2, 3, and 7, Para. 0040) integrally installed in the frame-shaped body (9, see Para. 0041), wherein a function portion installation portion (container portion 15, see Fig. 2, Para. 0033) in which the function portion (4) is installed is provided on the side of a first end (the engagement-side end 20a of the flat plate 20, see Fig. 2, Para. 0053) of the frame-shaped body, a lens installation portion in which the lens is installed is provided on the side of a second end of the frame-shaped body (20b, see Fig. 2, a through-hole (an aperture 22, see Fig. 2, Para. 0042) is formed due to the absence of the contact portion (see Fig. 2), and in a state where the function portion is installed in the function portion installation portion of the frame-shaped body and the lens is installed in the lens installation portion of the frame-shaped body (see Para. 0041), the light emitting portion of the function portion emits light to the side of the second end, and the light emitted by the light emitting portion of the function portion reaches the lens through the through-hole (see Para. 0041).

Regarding claim 6, Ohtsuka et al.’482 further discloses when the function portion (4) is installed in the frame-shaped body (9), the first guided portion (holder 7, see Fig. 2, Para. 0032-0033) is engaged with the first guide portion (an engagement-side end 20a), so that the function portion moves linearly with respect to the frame-shaped body, and the predetermined axis extends in another predetermined direction orthogonal to a movement direction of the function portion when the function portion is installed in the frame-shaped body (see Figs. 3 and 4).

Regarding claim 7, Ohtsuka et al.’482 further discloses comprising: a connector (bus bar (not shown), see para. 0038) including a connector main body and a wiring (a plurality of electric wires 18, Figs. 2  and 3, see para. 0038) extending from the connector main body, wherein the connector main body is installed in the function portion, and in a state where the function portion is installed in the frame-shaped body and to the connector is installed in the function portion (see Fig. 2), even if the wiring is pulled in a predetermined direction and a rotational moment is generated in the connector main body and the function portion, a change in the posture of the function portion with respect to the frame-shaped body is regulated around the predetermined axis.

Regarding claim 8, Ohtsuka et al.’482 further discloses the frame-shaped body is provided with a second guide portion (the gap created between the outer edge 24a of the opening portion 24 and the engagement portions 25/27, see Fig. 2, para. 0051), the function portion is provided with a second guided portion (prominent wall portion 14 of 

Regarding claim 9, Ohtsuka et al.’482 discloses an illumination lamp (1, see Fig. 2, Para. 0030-0031) comprising: a frame-shaped body (mounting member 9, see Fig. 2, Para. 0030-0031) provided with a first guide portion (flat plate 20 specifically an engagement-side end 20a that includes engagement portions 25, see Figs. 2, 6 and 7, Para. 0035, 0036, 0043), a second guide portion (the gap created between the outer edge 24a of the opening portion 24 and the engagement portions 25/27, see Fig. 2, para. 0051), a locking portion (engagement portions 25, see Fig. 2, Para. 0045-0046), a contact portion (horizontal portion of the engagement-side end 20a, see Fig. 2, Para. 0045), and a through-hole (an aperture 22, see Fig. 2, Para. 0042) formed due to the absence of the contact portion; and a function portion (4, see Fig. 2, para. 0031) provided with a light emitting portion emitting light (6, see Fig. 2, Para. 0032), a first guided portion (holder 7 that includes  a container portion 15, see Fig. 2, Para. 0032-0033), a second guided portion (prominent wall portion 14 of the holder 7, see Fig. 2, para. 0051, 0059), and a locked portion (engaging projections 12, see Fig. 2, Para. 0047), wherein the first guided portion is engaged with the first guide portion and the second guided portion is engaged with the second guide portion (see Figs. 2, 3, and 4), so that the function portion moves in a height direction with respect to the frame-shaped 

Regarding claims 10 and 11, Ohtsuka et al.’482 further discloses the first guided portion is a slot (see the annotated figure below) and the first guide portion (engagement portions 25, see Figs. 2, 6 and 7, Para. 0035, 0036, 0043) is slidably received in said slot to be retained by opposite walls defining said slot.

    PNG
    media_image2.png
    733
    640
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka et al. (US 2010/0208482).
Regarding claim 5, Ohtsuka et al.’482 further discloses the locked portion (engaging projections 12, see Fig. 2, Para. 0047) is formed of a protrusion protruding from a function portion main body provided in the function portion (see Fig. 4), the locking portion includes a first protruding portion (pair of engagement portions 25, see Fig. 2, Para. 0042) protruding from a frame-shaped body main body provided in the frame-shaped body, a second protruding portion (an outer edge 24a of an opening portion 24 of the cover portion 23, see Fig. 2, para. 0036) protruding from the first protruding portion in a direction different from a direction of the first protruding portion, 
Ohtsuka et al.’482 discloses all the limitations of the claims, except for a third protruding portion protruding from the second protruding portion in a direction toward a base end of the first protruding portion, and when the function portion is installed in the frame-shaped body, a tip of the third protruding portion contacts the protrusion of the locked portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohtsuka et al.’482 by rearranging In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments that “it is clear that the brackets 744 and 755 do not in any way function to guide the large width portion 712 and narrow width portion 713 of the functional member 710… do not perform any guiding function to prevent rotation”, the applicant is respectfully advised that while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004). In this case, Ohtsuka ‘348 teaches the rectangular large-width portion (712) and a rectangular narrow-width portion (713) are connected with each other to form the “function portion”, as claimed, wherein the brackets (744 and 755) includes groove portions (744a, 745a) to receive the lock pawls (714, 715), the brackets (744 and 755) further includes a side portion to guide the large width portion 712 (see annotated figure below) thereby the guide portion perform guiding the 

    PNG
    media_image3.png
    763
    690
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    636
    677
    media_image4.png
    Greyscale


Regarding applicant's attempts to define the structure of the invention using the instant disclosure (i.e. “As described in the specification, when a moment A16 is unexpectedly applied to the function portion 305, the function portion is not regulated along an axis extending in the lateral direction such that the function portion can be easily separated from the frame-shaped body portion”), the applicant is reminded that it is the language of the claims what defines the patentable subject matter, not the detailed description of the invention or the drawings. Reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is quite different from reading limitations of the specification into a claim, to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the language of the claim. In re Prater, 162 USPQ 541 (CCPA 1969). In this case, the 
In response to applicant's arguments for rejection based on Ohtsuki '482 that there is no guide or guided portion (e.g. “clearly there is no disclosure of the container portion 15 being guided by flat bottom plate 20 to regulate a change in the posture of the function portion with respect to the frame-shaped body around at least a predetermined axis.”), the applicant is respectfully directed to the detail rejection above and similar response to that of Ohtsuki '348.
Applicant presents the same argument with respect to the other claims, which is not found persuasive for the same reasons as above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875